COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00470-CR
                              NO. 02-12-00471-CR
                              NO. 02-12-00472-CR


RAY DAMONTA JORDAN A/K/A                                              APPELLANT
RAY JORDAN

                                        V.

THE STATE OF TEXAS                                                           STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Ray DaMonta Jordan a/k/a Ray Jordan appeals his convictions

for delivery of a controlled substance, to-wit cocaine, unlawful possession of a

firearm, and possession of cocaine, with the intent to deliver. We affirm.




      1
       See Tex. R. App. P. 47.4.
                               Background Facts

      On December 15, 2011, a police officer with the City of Fort Worth Police

Department, working undercover in the narcotics unit, telephoned Appellant to

set up a buy of crack cocaine. After a conversation in which Appellant told the

officer that he would be home, she went to Appellant’s apartment wearing a wire.

At the apartment, the officer asked Appellant for $20 worth of crack cocaine,

which Appellant sold to her after removing it from his pants pocket.

      After the undercover officer left, but later that same day, a SWAT team

arrived at Appellant’s apartment to execute a search warrant.          When they

entered, Appellant was seated on the couch. He saw the SWAT team, stood up

with his hands “in front of his waistband underneath clothing,” and ran into the

bathroom. Appellant shut the bathroom door and used his body to keep the door

shut. The SWAT team had to kick the bathroom door down and drag Appellant

out of the bathroom to take him into custody. Police searched the apartment and

found letters addressed to Appellant at the apartment’s address and a digital

scale in the living room, pictures of Appellant and a shotgun in the master

bedroom, and a cooler on the balcony outside the master bedroom, containing a

paper bag with two plastic baggies of crack cocaine.

      Appellant was arrested. The two other occupants of the house, Casmere

Mackey and Alfred Wright, were found sleeping in the apartment’s second

bedroom and were also arrested. Mackey was identified as having previously

sold crack cocaine to an undercover officer.


                                        2
      Appellant pleaded guilty to intentional or knowing delivery of a controlled

substance, namely, cocaine of less than one gram for the transaction that

preceded the execution of the search warrant. 2 Appellant was indicted for two

additional offenses based on the contraband found during the execution of the

search warrant. He pleaded not guilty to intentional or knowing possession of a

firearm by a felon and to intentional or knowing possession of a controlled

substance, namely, cocaine of four grams or more but less than 200 grams, with

the intent to deliver. 3   During trial, Appellant stipulated that he had been

convicted of a felony on May 7, 2009.

      A jury found Appellant guilty of all three charges. Prior to the punishment

phase of trial, Appellant pleaded true to the allegation that he had been

previously convicted of the felony offense of possession of a controlled

substance, namely cocaine, of one gram or more but less than four grams. The

jury assessed punishment of two years’ confinement for the offense of delivery of

a controlled substance, four years’ confinement for the offense of possession of a

firearm by a convicted felon, and twenty years’ confinement for the offense of




      2
      Appellant appeals his conviction for delivery of a controlled substance in
cause number 02-12-00471-CR.
      3
       Appellant appeals his conviction for possession of a controlled substance
with intent to deliver in cause number 02-12-00470-CR and his conviction for
unlawful possession of a firearm in 02-12-00472-CR.


                                        3
possession with the intent to deliver a controlled substance. 4 The trial court

sentenced Appellant accordingly. Appellant then filed these appeals.

                                    Discussion

I. Anders brief

      In appeal number 02-12-00471-CR for his conviction for delivery of a

controlled substance less than one gram, Appellant’s court-appointed counsel

has filed a motion for leave to withdraw as counsel and a brief in support of that

motion. Appellant pleaded guilty to this charge.

      Counsel avers that in his professional opinion, the appeal is frivolous.

Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967). This

court afforded Appellant the opportunity to file a pro se response to the Anders

brief, but he did not do so. The State also declined to submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

      4
       The statutory range of punishment for delivery of a controlled substance
of less than one gram is confinement for 180 days to two years. Tex. Penal
Code Ann. § 12.35(a) (West Supp. 2013). The statutory range for unlawful
possession of a firearm by a convicted felon is two to ten years. Id. § 12.34(a)
(West 2011). The statutory range of punishment for possession of a controlled
substance of one gram or more but less than four grams with intent to deliver as
enhanced is fifteen to ninety-nine years or life. Id. §12.42(c)(1) (West Supp.
2013).


                                         4
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment in appeal number 02-12-00471-CR.

II. Sufficiency of the evidence

      In Appellant’s two remaining appeals, he challenges the sufficiency of the

evidence supporting his convictions for possession of cocaine with intent to

deliver and for unlawful possession of a firearm by a convicted felon.

Specifically, he argues that the evidence is insufficient to support the finding that

he was in possession of the cocaine found in the cooler on the balcony or the

shotgun found in the master bedroom.           In our due-process review of the

sufficiency of the evidence to support a conviction, we view all of the evidence in

the light most favorable to the verdict to determine whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013). The standard of


                                         5
review is the same for direct and circumstantial evidence cases; circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor.

Winfrey, 393 S.W.3d at 771; Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App.

2007).

      A. Possession with intent to deliver

      A person commits the offense of possession of a controlled substance with

intent to deliver when he knowingly or intentionally possesses the contraband

with intent to deliver it.   Tex. Health & Safety Code Ann. §§ 481.102(3)(D),

.112(a)–(b) (West 2010).      In order to show possession of the cocaine by

Appellant, the State must show facts and circumstances which affirmatively link

him to the cocaine and create a reasonable inference that he knew of the

cocaine’s existence and that he exercised care, control, or management over it.

See Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005).

Appellant’s mere presence at the site where the drugs were located, without

more, is insufficient to establish actual care, custody, or control of the

contraband. See Martin v. State, 753 S.W.2d 384, 387 (Tex. Crim. App. 1988).

The State may offer evidence of direct or circumstantial links that establish that

the appellant's connection with the contraband was more than just fortuitous.

See Evans v. State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006) (citing

Poindexter, 153 S.W.3d at 405–06). When deciding whether the evidence is

sufficient to link the appellant to the contraband, the trier of fact is the exclusive




                                          6
judge of the credibility of the witnesses and the weight to be given to their

testimony. See Poindexter, 153 S.W.3d at 406.

      The Court of Criminal Appeals has enumerated the following nonexclusive

list of factors to consider in determining whether or not an appellant is linked to

the contraband in question:     (1) the defendant’s presence when a search is

conducted; (2) whether the contraband was in plain view; (3) the defendant’s

proximity to and the accessibility of the narcotic; (4) whether the defendant was

under the influence of narcotics when arrested; (5) whether the defendant

possessed other contraband or narcotics when arrested; (6) whether the

defendant made incriminating statements when arrested; (7) whether the

defendant attempted to flee; (8) whether the defendant made furtive gestures;

(9) whether there was an odor of contraband; (10) whether other contraband or

drug paraphernalia were present; (11) whether the defendant owned or had the

right to possess the place where the drugs were found; (12) whether the place

where the drugs were found was enclosed; (13) whether the defendant was

found with a large amount of cash; and (14) whether the conduct of the

defendant indicated a consciousness of guilt. Evans, 202 S.W.3d at 162 n.12

(citing Evans v. State, 185 S.W.3d 30, 36 (Tex. App.—San Antonio 2005)). In

ascertaining the sufficiency of the evidence to legally link Appellant to the

contraband, it must be remembered that it is the logical force of the links and not

the number that is decisive. See id. at 166. The force of these links need not be




                                        7
such as to exclude every other alternative hypothesis except the defendant’s

guilt. Brown v. State, 911 S.W.2d 744, 748 (Tex. Crim. App. 1995).

      The cocaine was found in a cooler on a balcony connected to the master

bedroom of the apartment where Appellant had sold an undercover police officer

cocaine earlier that day. The undercover officer testified that Appellant had been

present in the apartment when two previous drug buys were made from other

individuals. When the SWAT team entered the apartment, Appellant ran into a

bathroom and tried to barricade himself inside.      See Arevalo v. State, 835
S.W.2d 701, 704 (Tex. App.—Houston [14th Dist.] 1992, no pet.) (“Appellant’s

actions . . . are not consistent with the innocent state of mind ascribed to by

appellant.”). The officer who found the cocaine testified that the amount of drugs

found was consistent with a “dealer amount” of drugs. He estimated that the

street value of the cocaine was approximately $1,200.

      Appellant’s mother was on the lease for the apartment, but Appellant was

not listed. Appellant’s sister lived in the apartment and was found asleep with

her boyfriend in the other bedroom when the search warrant was executed. She

was arrested at the same time as Appellant.

      Police officers found two letters addressed to Appellant at the apartment’s

address. See Cooper v. State, 852 S.W.2d 678, 681 (Tex. App.—Houston [14th

Dist.] 1993, pet. ref’d) (holding that two envelopes addressed to defendant in

room where drugs were found constituted affirmative link between defendant and

drugs). One envelope bore a postmark from two months prior to Appellant’s


                                        8
arrest. In the master bedroom, officers found male clothing and shoes that were

the same size as the shoes Appellant was wearing at the time of his arrest. See

Figueroa v. State, 250 S.W.3d 490, 501 (Tex. App.—Austin 2008, pet. ref’d)

(holding that appellant’s personal belongings found in the bedroom where the

drugs were located linked appellant to the drugs). Photographs of Appellant, one

in which he was at a nightclub, were also found in the master bedroom. The

other two people found in the apartment were asleep together in the other

bedroom. One of the officers who searched the house testified that based on the

items he found in the master bedroom and interviews with the other people found

in the apartment, he believed that the bedroom was Appellant’s.

      Appellant’s girlfriend testified that Appellant lived with her in another

apartment with her brother, her mother, and her two children. She said that

Appellant rapped as a career and that he did not have steady employment. She

said that she was also not working at the time of Appellant’s arrest and that her

mother supported her and Appellant. At the time of his arrest, Appellant had a

daughter who was three or four years old. A child’s car seat was found on the

balcony near the cooler containing the cocaine.

      When all this evidence is considered, its logical force lends itself to the

conclusion that Appellant possessed the cocaine. The links to Appellant are

sufficient to support the jury’s rational conclusion that the cocaine was his. We

overrule Appellant’s issue in cause number 02-12-00470-CR.




                                       9
      B. Unlawful possession of a firearm

      A person who has been convicted of a felony commits an offense of

unlawful possession of a firearm if he possesses a firearm after conviction and

before the fifth anniversary of his release from confinement following conviction

of the felony or his release from supervision under community supervision,

parole, or mandatory supervision, whichever date is later or, after the five-year

period, at any location other than the premises at which the person lives. Tex.

Penal Code Ann. § 46.04(a) (West 2011). “Possession is a voluntary act if the

possessor knowingly obtains or receives the thing possessed or is aware of his

control of the thing for a sufficient time to permit him to terminate his control.”

See James v. State, 264 S.W.3d 215, 218 (Tex. App.—Houston [1st Dist.] 2008,

pet. ref’d) (citing Tex. Penal Code Ann. § 6.01(b) (Vernon 2007)).

      As with the cocaine, if the firearm is not found on the defendant or is not in

his exclusive possession, the evidence must affirmatively link him to the firearm.

See Bates v. State, 155 S.W.3d 212, 216–17 (Tex. App.—Dallas 2004, no pet.).

The shotgun was found near the closet in the master bedroom, where

photographs of Appellant, clothing, and shoes the same size as Appellant’s

shoes were found. See id. (stating that the weapon’s location in relation to the

defendant’s personal belongings is a factor to consider in determining

possession). Although Appellant was not listed on the apartment lease, officers

found two letters addressed to Appellant at the apartment’s address. See id.

(stating that defendant’s relationship to other persons with access to the


                                        10
premises is a factor to consider). An officer testified that he believed that the

room in which the weapon was found belonged to Appellant. Appellant tried to

hide when the police entered the apartment. See Smith v. State, 118 S.W.3d
838, 843 (Tex. App.—Texarkana 2003, no pet.) (“The jury also could have

concluded that Smith's flight from Grandfield was indicative of a consciousness of

guilt.”).

        When this evidence is considered, the logical force of the links between

Appellant and the shotgun lends itself to the conclusion that Appellant possessed

the weapon. The evidence is sufficient to support the jury’s rational conclusion

that the shotgun was Appellant’s.      We overrule Appellant’s issue in cause

number 02-12-00472-CR.

                                   Conclusion

        Having overruled Appellant’s issues in cause number 02-12-00470-CR and

02-12-00472-CR and having granted Appellant’s attorney’s motion to withdraw in

cause number 02-12-00471-CR, we affirm the trial court’s judgment in all three

cases.



                                                  /s/ Lee Gabriel
                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 24, 2014


                                       11